Exhibit 10.3

SigmaTel, Inc.

NOTICE OF GRANT OF RESTRICTED ACQUISITION RIGHTS

(for employees in the UK)

«Name» (the “Participant”) has been granted an award (the “Award”) pursuant to
the SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”) consisting of one or
more rights (each such right being hereinafter referred to as a “Restricted
Stock Acquisition Rights”) to receive upon exercise of each such right one
(1) share of Stock of SigmaTel, Inc., as follows, or other consideration,
subject to the Restricted Stock Acquisition Rights Agreement, in the Company’s
sole discretion:

 

Date of Grant:    «Date of Grant» Number of Restricted Stock Acquisition Rights:
   «Number of RSUs» Settlement Date:    For each Restricted Stock Acquisition
Right, except as otherwise provided by the Restricted Stock Acquisitions Rights
Agreement, the date on which such right becomes a Vested Acquisition Right in
accordance with the vesting schedule set forth below. Vested Acquisition Rights:
   Except as provided in the Restricted Stock Acquisition Rights Agreement and
provided that the Participant’s Service has not terminated prior to the relevant
date, the number of Vested Acquisition Rights shall cumulatively increase as set
forth below:     

Vesting Date

  

Percentage Of Total Rights Vesting*

  

Cumulative Percentage Of Vested
Rights**

  

First anniversary of Date of Grant

   25%    25%   

Second anniversary of Date of Grant

   25%    50%   

Third anniversary of Date of Grant

   25%    75%   

Fourth anniversary of Date of Grant

   25%    100%

--------------------------------------------------------------------------------

* No fractional shares shall be awarded. Unawarded fractional shares shall be
aggregated with fractional shares from subsequent vesting dates, and awarded on
such subsequent vesting dates to the extent the aggregated fractional shares
equal a whole number.

** On the final Vesting Date, all unvested Acquisition Rights shall become
Vested Acquisition Rights.

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Restricted
Stock Acquisition Rights Agreement attached to and made a part of this document.
The Participant acknowledges receipt of a copy of the Plan and the Restricted
Stock Acquisition Rights Agreement, represents that the Participant has read and
is familiar with their provisions, and hereby accepts the Award subject to all
of their terms and conditions.

 

By:  

 

  Signature:  

 

  Phillip E, Pompa     Its:   President & Chief Executive Officer     Address:  
1601 South Mopac Expressway   Address:   «Address Line 1»   Suite 100    
«Address Line 2»   Austin, TX 78746    

ATTACHMENTS: Restricted Stock Acquisition Rights Agreement and 2003 Equity
Incentive Plan.



--------------------------------------------------------------------------------

SigmaTel, Inc.

STOCK ACQUISITION RIGHTS AGREEMENT

(for employees in the UK)

SigmaTel, Inc. has granted to the individual (the “Participant”) named in the
Notice of Grant (the “Grant Notice”) to which this Stock Acquisition Rights
Agreement (the “Agreement”) is attached an award (the “Award”) of a restricted
stock unit which is a right to acquire shares of Stock in SigmaTel, Inc. (the
“Stock Acquisition Right”) upon the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to the SigmaTel,
Inc. 2003 Equity Incentive Plan (the “Plan”), as amended to the Date of Grant.
The provisions of the Plan are incorporated into this Agreement by this
reference. By signing the Grant Notice, the Participant: (a) represents that the
Participant has read and is familiar with the terms and conditions of the Grant
Notice, the Plan and this Agreement, (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, the Plan and this Agreement,
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Grant Notice,
the Plan or this Agreement, and (d) acknowledges receipt of a copy of the Grant
Notice, the Plan and this Agreement.

1. Definitions and Construction.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Board. All determinations by the Board shall be final
and binding upon all persons having an interest in the Award.

3. The Award.

3.1 Grant. On the Date of Grant, the Participant shall acquire, subject to the
provisions of this Agreement, a Stock Acquisition Right over the number of
shares of Stock set forth in the Grant Notice, subject to adjustment as provided
in Section 9. In respect of each share of Stock over which the Stock Acquisition
Right is granted, the Stock Acquisition Right represents a right to receive on a
date determined in accordance with the Grant Notice and this Agreement one
(1) share of Stock, subject to Section 6.



--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the shares of Stock issued on the exercise of the Stock Acquisition
Right (in whole or part), the consideration for which shall be current and/or
future services to be rendered to the Company (or a Parent Corporation or
Subsidiary Corporation) or for its benefit. Notwithstanding the foregoing, if
required by applicable law, the Participant shall furnish consideration in the
form of cash or services rendered to a Company (or any Parent Corporation or
Subsidiary Corporation) or for its benefit having a value not less than the par
value of the shares of Stock issued on the exercise of the Stock Acquisition
Right (in whole or part).

4. Vesting and Exercise.

The Stock Acquisition Right shall vest and become a Vested Stock Acquisition
Right to the extent that and as provided in the Grant Notice. Prior to Vesting,
a Participant must notify the Company in writing if he or she does not wish to
exercise the Stock Acquisition Right on the Vesting Date. If the Participant
does not so notify the Company, the Stock Acquisition Right will be deemed to be
exercised by the Participant automatically upon Vesting, and the shares of Stock
over which the Stock Acquisition Right has vested and been exercised shall be
issued to the Participant. If the Participant does properly notify the Company
of his or her wish to delay exercise, he or she will be required to provide the
Company with a properly executed Notice of Exercise in a form to be determined
by the Company at the time when he or she does wish to exercise.

5. Company Reacquisition Right.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit all rights granted
to him under the Stock Acquisition Right to the extent that the Stock
Acquisition Right has not vested and the Participant shall not be entitled to
any payment (compensatory or otherwise), therefore.

6. Settlement of the Award.

6.1 Issuance of Shares of Stock. Subject to the provisions of Section 6.3 and
except as otherwise provided below, the Company shall issue to the Participant
on the Exercise Date with respect to each part of the Stock Acquisition Right
that has Vested the number of shares of Stock over which the Stock Acquisition
Right has Vested; provided, however, that the Company may, at its sole
discretion, substitute an equivalent amount of cash (determined based on Fair
Market Value of the Company’s Stock at the time of settlement) in lieu of all or
a portion of the Stock, if the distribution of Stock, or any portion thereof, is
not reasonably practicable. Such shares of Stock shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s written policy pertaining to
the purchase, sale, transfer or other disposition of the Company’s equity
securities by directors, officers, employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities
(the “Insider Trading Policy”).

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant or the
Company has an account



--------------------------------------------------------------------------------

relationship of which the Company has notice any or all shares acquired by the
Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. Tax Withholding.

7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company and/or the employing company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for,
any sums required to satisfy the income tax and national insurance contributions
in the United Kingdom and any federal, state, local and foreign tax withholding
obligations of the Company and/or the employing company, if any, which arise in
connection with the Award or the issuance of shares of Stock on the exercise of
the Stock Acquisition Right (to the extent that it has Vested). The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Company and/or the employing company have been satisfied by
the Participant.

7.2 Instructions to Sell Shares for Payment of Tax Withholding; Assignment of
Sale Proceeds; Payment by Cheque. Subject to compliance with applicable law and
the Company’s Insider Trading Policy, unless otherwise determined by the Company
in its sole discretion, the Company’s and/or employing company’s income tax and
national insurance contribution withholding obligations applicable to
Participant arising on any Settlement Date (the “Tax Withholding Obligations”)
shall be satisfied through the assignment by Participant of the proceeds of a
sale of a number of whole shares (the “Tax Settlement Shares”) having a Fair
Market Value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of Tax Withholding
Obligations determined by the applicable minimum statutory withholding rates. By
signing the Grant Notice, the Participant hereby irrevocably authorizes and
instructs the Company, or any broker approved by the Company,



--------------------------------------------------------------------------------

without any further action required by the Participant, to sell on behalf of
Participant (a “Tax Settlement Sale”), on the Settlement Date or as soon
thereafter as is practicable, a sufficient number of Tax Settlement Shares to
generate sufficient proceeds (net of any brokerage fees or similar fees or
commissions of the broker) to cover the Tax Withholding Obligations (the “Tax
Withholding Proceeds”). Participant, by signing the Grant Notice, hereby
irrevocably assigns to the Company, without any further action required by the
Participant, any Tax Withholding Proceeds and hereby authorizes and instructs
any broker in possession of the Tax Withholding Proceeds for the Participant’s
account to distribute the Tax Withholding Proceeds to the Company. Participant
hereby expressly acknowledges that the aforementioned authorizations,
instructions and assignments are made as of the Date of Grant, and are
irrevocable by Participant, and that Participant shall take reasonable efforts
requested by the Company or any broker to satisfy any additional requirements of
the Company or broker to accomplish a Tax Settlement Sale, including but not
limited to, entering into any additional plan, instruction or contract to sell
the shares that complies with the requirements of Rule 10b5-1(c)(1)(i)(A) under
the Securities Exchange Act of 1934, as amended, in the form provided by the
Company or a broker selected by the Company and delivering to the Company or the
broker any addition instructions, authorization or assignments the broker or the
Company may reasonably request. Notwithstanding the foregoing, the Company in
its sole discretion, may require the Participant to pay by cheque the Tax
Withholding Obligations by delivering a cheque for the full amount of the
required tax withholding to the Company (or the Company’s plan administrator, as
determined by the Company) on or before the third business day following the
Settlement Date. In the event that Participant fails to meet any of its above
obligations with respect to Tax Withholding Obligation, the Company is hereby
authorized at its discretion, to satisfy the tax withholding obligations through
any other means authorized by this Section 7, including by effecting a sale of
some or all of the shares being acquired upon exercise of an Acquisition Right,
withholding from payroll and any other amounts payable to the Participant or by
withholding shares in accordance with Section 7.3.

7.3 Withholding in Shares. The Company may, in its discretion, require the
Participant to satisfy all or any portion of the Tax Withholding Obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a Fair Market Value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such Tax Withholding
Obligations determined by the applicable minimum statutory withholding rates.
Any adverse consequences to the Participant resulting from the procedure
permitted under this Section, including, without limitation, tax consequences,
shall be the sole responsibility of the Participant.

8. Effect of Change in Control on Award.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror” ), may,
without the consent of the Participant, either roll-over, assume or continue the
Company’s rights and obligations with respect to any part of the Stock
Acquisition Right which remains outstanding and has not lapsed or substitute for
the Stock Acquisition Right substantially equivalent rights with respect to the
Acquiror’s stock. For purposes of this Section, a Stock Acquisition Right shall
be deemed rolled over or assumed if, following the Change in Control, the Stock
Acquisition Right, any part



--------------------------------------------------------------------------------

of which remains outstanding, confers the right to receive, subject to the terms
and conditions of the Plan and this Agreement, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely capital stock of the
Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be received on exercise of the Stock Acquisition Right (in
whole or part) to consist solely of capital stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control. In the event the Acquiror elects not to
roll-over, assume, continue or substitute for the outstanding Acquisition Rights
in connection with a Change in Control, the vesting of the Acquisition Rights
shall be accelerated in full and the total shares of Stock over which the Stock
Acquisition Right was originally granted shall be deemed to have Vested in full
effective as of the date of the Change in Control, and the Award shall be
settled in full in accordance with Section 6 immediately prior to the Change in
Control, provided that the Participant’s Service has not terminated prior to
such date. The vesting of the Stock Acquisition Right and settlement of the
Award that was permissible solely by reason of this Section shall be conditioned
upon the consummation of the Change in Control.

9. Adjustment for Changes in Capital Structure.

In the event of any transaction described in Section 4.2 of the Plan, the terms
of the Option and the shares of Stock (as the case may be) shall be adjusted as
set forth in Section 4.2 of the Plan.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued on the exercise of this Stock Acquisition Right in
settlement of this Award until the date of the issuance of a certificate for
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to the date such certificate is issued. If the Participant is an Employee,
the Participant understands and acknowledges that, except as otherwise provided
in a separate, written employment agreement between the Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or interfere in any way with any right of
the Company Group to terminate the Participant’s Service as a Director, an
Employee or a Consultant, as the case may be, at any time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

12.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

12.2 Termination or Amendment. The Board may terminate or amend the Plan or the
Award which constitutes this Stock Acquisition Right at any time; provided,
however, that no such termination or amendment may adversely affect the Award
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation. No
amendment or addition to this Agreement shall be effective unless in writing.

12.3 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any shares of Stock
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

12.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.



--------------------------------------------------------------------------------

Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 12.4(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 12.4(a).

12.5 Integrated Agreement. The Grant Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Company with respect to such subject matter other
than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Grant Notice and the
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

12.6 Applicable Law. This Agreement shall be governed by the laws of the State
of Texas as such laws are applied to agreements between Texas residents entered
into and to be performed entirely within the State of Texas.

12.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

12.8 No Future Entitlement. By execution of this Stock Acquisition Right
Agreement, you acknowledge and agree that: (i) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) the
grant of your Stock Acquisition Right is a one-time benefit which does not
create any contractual or other right to receive future grants of stock options,
or stock acquisition rights or compensation in lieu of any shares of Stock or
any option over such shares of Stock; (iii) all determinations with respect to
any such future grants, including, but not limited to, the times when options
shall be granted, the maximum number of shares of Stock over which an option is
granted option and the price payable (if any) on the exercise of any option,
will be at the sole discretion of the Company; (iv) participation in the Plan is
voluntary; (v) the value of any option (including the Stock Acquisition Right)
and the shares in Stock over which any option (including the Stock Acquisition
Right) is granted is outside the scope of your employment contract; (vi) the
value of your Stock Acquisition Right and the shares in Stock over which the
Stock Acquisition Right is granted is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (vii) the vesting of any option (including the
Stock Acquisition Right) ceases upon termination of employment with the Company
and/or Affiliate of the Company or transfer of employment from the Company
and/or Affiliate of the Company, or other cessation of eligibility for any
reason, except as may otherwise be explicitly provided in the Plan document or
this Stock Acquisition Right Agreement; (viii) if the underlying stock does not
increase in value, your Stock Acquisition Right may have no value, nor does the



--------------------------------------------------------------------------------

Company and/or your employing company guarantee any future value; (ix) no claim
or entitlement to compensation or damages arises if your Stock Acquisition Right
does not increase in value and you irrevocably release the Company and its
Affiliates from any such claim that does arise; (x) the Company and its
Affiliates are not responsible for your legal compliance requirements relating
to the exercise of your Stock Acquisition Right (in whole or part) and your
subsequent ownership and possible sale of shares of Stock, including but not
limited to, tax reporting, the exchange of local currency into U.S. dollars, the
transfer of funds to the U.S., and the opening and using of a U.S. brokerage
account; (xi) nor is the Company or its Affiliates responsible for the
consequences of any fluctuations of the exchange rate between your local
currency and the U.S. dollar; and (xii) your eligibility to participate in the
Plan ceases upon termination of employment for any reason.

12.9 Personal Data. For the exclusive purpose of implementing, administering and
managing your Stock Acquisition Right, you, by execution this Stock Acquisition
Right Agreement, consent to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company, its parent, its subsidiaries, its affiliates and its third party
vendors. You understand that personal data (including but not limited to, name,
home address, telephone number, employee number, employment status, tax
identification number, job and payroll location, data for tax withholding
purposes and shares of Acquisition Rights or stocks awarded, cancelled,
exercised, vested and unvested) may be transferred to third parties assisting in
the implementation, administration and management of your Stock Acquisition
Right and any shares of Stock that you acquire on exercise of the Stock
Acquisition Right and you expressly authorize such transfer as well as the
retention, use and the subsequent transfer of the data by the recipient(s). You
understand that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that data will be held only as
long as is necessary to implement, administer and manage your Stock Acquisition
Right and the shares of Stock you acquire as a result of the exercise of your
Stock Acquisition Right. You understand that you may, at any time, request a
list with the names and addresses of any potential recipients of the personal
data, view data, request additional information about the storage and processing
of data, require any necessary amendments to data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s legal department representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to exercise your
Stock Acquisition Right (in whole or part) and receive shares of Stock following
such exercise.

12.10 Parties to This Restricted Stock Acquisition Rights Agreement. This Stock
Acquisition Right Agreement is between you and the Company.

12.11 Execution of Notice. Execution of the Grant Notice shall have the same
binding effect as execution of this Stock Acquisition Right Agreement. Execution
of the Grant Notice shall fully bind you to all of the terms and conditions set
forth in the Plan and this Stock Acquisition Right Agreement.



--------------------------------------------------------------------------------

SigmaTel, Inc.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(for employees in the United States)

«Name» (the “Participant”) has been granted an award (the “Award”) pursuant to
the SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”) consisting of one or
more rights (each such right being hereinafter referred to as a “Restricted
Stock Unit”) to receive in settlement of each such right one (1) share of Stock
of SigmaTel, Inc., as follows, or other consideration, subject to the Restricted
Stock Units Agreement, in the Company’s sole discretion:

 

Date of Grant:    «Date of Grant» Number of Restricted Stock Units:    «Number
of RSU» Settlement Date:    For each Restricted Stock Unit, except as otherwise
provided by the Restricted Stock Units Agreement, the date on which such unit
becomes a Vested Unit in accordance with the vesting schedule set forth below.
Vested Units:    Except as provided in the Restricted Stock Units Agreement and
provided that the Participant’s Service has not terminated prior to the relevant
date, the number of Vested Units shall cumulatively increase as set forth below:
    

Vesting Date

  

Percentage Of Total Units Vesting*

  

Cumulative Percentage Of Vested
Units**

  

First anniversary of Date of Grant

   25%    25%   

Second anniversary of Date of Grant

   25%    50%   

Third anniversary of Date of Grant

   25%    75%   

Fourth anniversary of Date of Grant

   25%    100%

--------------------------------------------------------------------------------

* No fractional units shall be awarded. Unawarded fractional units shall be
aggregated with fractional units from subsequent vesting dates, and awarded on
such subsequent vesting dates to the extent the aggregated fractional units
equal a whole number.

** On the final Vesting Date, all unvested Units shall become Vested Units.

Acceptance: Unless you affirmatively refuse the offer of the Award, in writing,
within thirty (30) days of the date of this offer, you will be deemed to have
accepted the offer under the terms as provided above and agree that the Award is
governed by this Notice and by the provisions of the Plan and the Restricted
Stock Units Agreement attached to and made a part of this document. You will
further be deemed to acknowledge receipt of a copy of the Plan and the
Restricted Stock Units Agreement, and to represent that you have read and are
familiar with their provisions. Any affirmative actions taken by you or your
representative to achieve the benefits of this grant, including but not limited
to acknowledging the grant through the website of the firm administering the
Plan, shall constitute further evidence of your acceptance pursuant to this
provision.

 

SIGMATEL, INC.

By:

 

 

 

Melissa Bixby

 

Vice President of Human Resources



--------------------------------------------------------------------------------

ATTACHMENTS: Restricted Stock Units Agreement and 2003 Equity Incentive Plan.



--------------------------------------------------------------------------------

SigmaTel, Inc.

RESTRICTED STOCK UNITS AGREEMENT

(for employees in the United States)

SigmaTel, Inc. has granted to the individual (the “Participant”) named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an award (the
“Award”) of Restricted Stock Units (the “Units”) upon the terms and conditions
set forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”), as
amended to the Date of Grant. The provisions of the Plan are incorporated into
this Agreement by this reference. By accepting the Grant Notice, the
Participant: (a) represents that the Participant has read and is familiar with
the terms and conditions of the Grant Notice, the Plan and this Agreement,
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, the Plan and this Agreement, (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Grant Notice, the Plan or this Agreement, and (d) acknowledges
receipt of a copy of the Grant Notice, the Plan and this Agreement.

1. Definitions and Construction.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Board. All determinations by the Board shall be final
and binding upon all persons having an interest in the Award.

3. The Award.

3.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 9. Each
Unit represents a right to receive on a date determined in accordance with the
Grant Notice and this Agreement one (1) share of Stock, subject to Section 6.



--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to the Company (or a Parent Corporation or
Subsidiary Corporation) or for its benefit. Notwithstanding the foregoing, if
required by applicable law, the Participant shall furnish consideration in the
form of cash or past services rendered to a Company (or any Parent Corporation
or Subsidiary Corporation) or for its benefit having a value not less than the
par value of the shares of Stock issued upon settlement of the Units.

4. Vesting of Units.

The Units shall vest and become Vested Units as provided in the Grant Notice.

5. Company Reacquisition Right.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.

6. Settlement of the Award.

6.1 Issuance of Shares of Stock. Subject to the provisions of Section 6.3 and
except as otherwise provided below, the Company shall issue to the Participant
on the Settlement Date with respect to each Vested Unit to be settled on such
date (1) share of Stock; provided, however, that the Company may, at its sole
discretion, substitute an equivalent amount of cash (determined based on Fair
Market Value of the Company’s Stock at the time of settlement) in lieu of all or
a portion of the Stock, if the distribution of Stock, or any portion thereof, is
not reasonably practicable. Such shares of Stock shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s written policy pertaining to
the purchase, sale, transfer or other disposition of the Company’s equity
securities by directors, officers, employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities
(the “Insider Trading Policy”).

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant or the
Company has an account relationship of which the Company has notice any or all
shares acquired by the Participant pursuant to the settlement of the Award.
Except as provided by the preceding sentence, a certificate for the shares as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with



--------------------------------------------------------------------------------

respect to such securities. No shares of Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

6.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. Tax Withholding.

7.1 In General. At the time the Grant Notice is accepted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock in settlement thereof. The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the Company
have been satisfied by the Participant.

7.2 Instructions to Sell Shares for Payment of Tax Withholding; Assignment of
Sale Proceeds; Payment by Check. Subject to compliance with applicable law and
the Company’s Insider Trading Policy, unless otherwise determined by the Company
in its sole discretion, the Company’s tax withholding obligations applicable to
the Participant arising on any Settlement Date (the “RSU Tax Withholding
Obligations”) shall be satisfied through the assignment by the Participant of
the proceeds of a sale of a number of whole shares (the “Tax Settlement Shares”)
having a Fair Market Value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of RSU Tax
Withholding Obligations determined by the applicable minimum statutory
withholding rates. By accepting the Grant Notice, the Participant hereby
irrevocably authorizes and instructs the Company, or any broker approved by the
Company, without any further action required by the Participant, to sell on
behalf of the Participant (a “Tax Settlement Sale”), on the Settlement Date or
as soon thereafter as is practicable, at the Fair Market Value at the time of
such sale, a sufficient number of Tax Settlement Shares to generate sufficient
proceeds (net of any brokerage fees or similar fees or commissions of the
broker) to cover the RSU Tax Withholding Obligations (the “Tax Withholding
Proceeds”). The Participant, by accepting the Grant Notice, hereby irrevocably
assigns to the Company, without any further action required by the Participant,
any Tax Withholding Proceeds and hereby authorizes and instructs any broker in
possession of the Tax Withholding Proceeds for the Participant’s account to
distribute the Tax Withholding Proceeds to the Company. The Participant hereby
expressly



--------------------------------------------------------------------------------

acknowledges and agrees that the aforementioned authorizations, instructions and
assignments are made as of the Date of Grant are irrevocable by the Participant
and that the Participant shall take reasonable efforts requested by the Company
or any broker to satisfy any additional requirements of the Company or broker to
accomplish a Tax Settlement Sale, including, but not limited to, entering into
any additional plan, instruction or contract to sell the shares that complies
with the requirements of Rule 10b5-1(c)(1)(i)(A) under the Securities Exchange
Act of 1934, as amended, in the form provided by the Company or a broker
selected by the Company and delivering to the Company or the broker any
additional instructions, authorizations or assignments the broker or the Company
may reasonably request. Notwithstanding the foregoing, the Company in its sole
discretion, may require the Participant to pay by check the RSU Tax Withholding
Obligations by delivering a check for the full amount of the required tax
withholding to the Company (or the Company’s plan administrator, as determined
by the Company) on or before the third business day following the Settlement
Date. In the event that the Participant fails to meet any of its above
obligations with respect to RSU Tax Withholding Obligation, the Company is
hereby authorized at its discretion, to satisfy the RSU Tax Withholding
Obligations through any other means authorized by this Section 7, including by
effecting a sale of some or all of the shares being acquired upon settlement of
the Award, withholding from payroll and any other amounts payable to the
Participant or by withholding shares in accordance with Section 7.3.

7.3 Withholding in Shares. The Company may, in its discretion, require the
Participant to satisfy all or any portion of the RSU Tax Withholding Obligations
by withholding from the shares of Stock otherwise deliverable to the Participant
in settlement of the Award a number of whole shares of Stock having a Fair
Market Value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such RSU Tax
Withholding Obligations determined by the applicable minimum statutory
withholding rates.

7.4 Adverse Consequences. Any adverse consequences to the Participant resulting
from the procedures permitted under any part of this Section 7, including,
without limitation, tax consequences, shall be the sole responsibility of the
Participant.

8. Effect of Change in Control on Award.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror” ), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely capital stock of the Acquiror, the Board may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of capital stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. In



--------------------------------------------------------------------------------

the event the Acquiror elects not to assume, continue or substitute for the
outstanding Units in connection with a Change in Control, the vesting of the
Units shall be accelerated in full and the total Number of Restricted Stock
Units subject to the Award shall be deemed Vested Units effective as of the date
of the Change in Control, and the Award shall be settled in full in accordance
with Section 6 immediately prior to the Change in Control, provided that the
Participant’s Service has not terminated prior to such date. The vesting of
Units and settlement of the Award that was permissible solely by reason of this
Section shall be conditioned upon the consummation of the Change in Control.

9. Adjustment for Changes in Capital Structure.

In the event of any transaction described in Section 4.2 of the Plan, the terms
of the Restricted Stock Units shall be adjusted as set forth in Section 4.2 of
the Plan.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued. If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
the Company and the Participant, the Participant’s employment is “at will” and
is for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of the Company or interfere in
any way with any right of the Company Group to terminate the Participant’s
Service as a Director, an Employee or a Consultant, as the case may be, at any
time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

12. Miscellaneous Provisions.

12.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

12.2 Termination or Amendment. The Board may terminate or amend the Plan or the
Award at any time; provided, however, that no such termination or amendment may
adversely affect the Award without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.



--------------------------------------------------------------------------------

12.3 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

12.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the Company’s headquarters, Attention: Human Resources, for notices
to the Company, and to the Participant’s address on file with the Company, for
notices to the Participant, or at such other address as such party may designate
in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.4(a).



--------------------------------------------------------------------------------

12.5 Integrated Agreement. The Grant Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Company with respect to such subject matter other
than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Grant Notice and the
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

12.6 Applicable Law. This Agreement shall be governed by the laws of the State
of Texas as such laws are applied to agreements between Texas residents entered
into and to be performed entirely within the State of Texas.



--------------------------------------------------------------------------------

SigmaTel, Inc.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(for international employees other than in the UK)

«Name» (the “Participant”) has been granted an award (the “Award”) pursuant to
the SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”) consisting of one or
more rights (each such right being hereinafter referred to as a “Restricted
Stock Unit”) to receive in settlement of each such right one (1) share of Stock
of SigmaTel, Inc., as follows, or other consideration, subject to the Restricted
Stock Units Agreement, in the Company’s sole discretion:

 

Date of Grant:    «Date of Grant» Number of Restricted Stock Units:    «Number
of RSU» Settlement Date:    For each Restricted Stock Unit, except as otherwise
provided by the Restricted Stock Units Agreement, the date on which such unit
becomes a Vested Unit in accordance with the vesting schedule set forth below.
Vested Units:    Except as provided in the Restricted Stock Units Agreement and
provided that the Participant’s Service has not terminated prior to the relevant
date, the number of Vested Units shall cumulatively increase as set forth below:
    

Vesting Date

  

Percentage Of Total Units Vesting*

  

Cumulative Percentage Of Vested
Units**

  

First anniversary of Date of Grant

   25%    25%   

Second anniversary of Date of Grant

   25%    50%   

Third anniversary of Date of Grant

   25%    75%   

Fourth anniversary of Date of Grant

   25%    100%

--------------------------------------------------------------------------------

* No fractional units shall be awarded. Unawarded fractional units shall be
aggregated with fractional units from subsequent vesting dates, and awarded on
such subsequent vesting dates to the extent the aggregated fractional units
equal a whole number.

** On the final Vesting Date, all unvested Units shall become Vested Units.

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Restricted
Stock Units Agreement attached to and made a part of this document. The
Participant acknowledges receipt of a copy of the Plan and the Restricted Stock
Units Agreement, represents that the Participant has read and is familiar with
their provisions, and hereby accepts the Award subject to all of their terms and
conditions.

 

SIGMATEL, INC.   PARTICIPANT By:  

 

  Signature:  

 

  Phillip E. Pompa     Its:   President & Chief Executive Officer     Address:  
1601 South Mopac Expressway   Address:   «Address Line 1»   Suite 100    
«Address Line 2»   Austin, TX 78746    

ATTACHMENTS: Restricted Stock Units Agreement and 2003 Equity Incentive Plan.



--------------------------------------------------------------------------------

SigmaTel, Inc.

RESTRICTED STOCK UNITS AGREEMENT

(for employees in Hong Kong, Japan, Korea, Singapore and Taiwan)

SigmaTel, Inc. has granted to the individual (the “Participant”) named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an award (the
“Award”) of Restricted Stock Units (the “Units”) upon the terms and conditions
set forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”), as
amended to the Date of Grant. The provisions of the Plan are incorporated into
this Agreement by this reference. By signing the Grant Notice, the Participant:
(a) represents that the Participant has read and is familiar with the terms and
conditions of the Grant Notice, the Plan and this Agreement, (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, the Plan
and this Agreement, (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under the
Grant Notice, the Plan or this Agreement, and (d) acknowledges receipt of a copy
of the Grant Notice, the Plan and this Agreement.

1. Definitions and Construction.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Board. All determinations by the Board shall be final
and binding upon all persons having an interest in the Award.

3. The Award.

3.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 9. Each
Unit represents a right to receive on a date determined in accordance with the
Grant Notice and this Agreement one (1) share of Stock, subject to Section 6.

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax and social insurance withholding, if
any) as a condition to receiving the Units or shares of Stock issued upon
settlement of the Units, the consideration for which shall be current and/or
future services to be rendered to the Company (or a Parent Corporation or
Subsidiary Corporation) or for its benefit. Notwithstanding the foregoing, if
required by applicable local law, the Participant shall furnish consideration in
the form of cash or services rendered to a Company (or any Parent Corporation or
Subsidiary Corporation) or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units



--------------------------------------------------------------------------------

4. Vesting of Units.

The Units shall vest and become Vested Units as provided in the Grant Notice.

5. Company Reacquisition Right.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefore.

6. Settlement of the Award.

6.1 Issuance of Shares of Stock. Subject to the provisions of Section 6.3 and
except as otherwise provided below, the Company shall issue to the Participant
on the Settlement Date with respect to each Vested Unit to be settled on such
date (1) share of Stock; provided, however, that the Company may, at its sole
discretion, substitute an equivalent amount of cash (determined based on Fair
Market Value of the Company’s Stock at the time of settlement) in lieu of all or
a portion of the Stock, if the distribution of Stock, or any portion thereof, is
not reasonably practicable. Such shares of Stock shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s written policy pertaining to
the purchase, sale, transfer or other disposition of the Company’s equity
securities by directors, officers, employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities
(the “Insider Trading Policy”).

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant or the
Company has an account relationship of which the Company has notice any or all
shares acquired by the Participant pursuant to the settlement of the Award.
Except as provided by the preceding sentence, a certificate for the shares as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.



--------------------------------------------------------------------------------

6.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. Tax Withholding.

7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax and/or social insurance withholding
obligations of the Company or its subsidiary, if any, which arise in connection
with the Award or the issuance of shares of Stock in settlement thereof. The
Company shall have no obligation to deliver shares of Stock until the tax and/or
social insurance withholding obligations of the Company or its subsidiary have
been satisfied by the Participant.

7.2 Instructions to Sell Shares for Payment of Tax Withholding; Assignment of
Sale Proceeds; Payment by Check. Subject to compliance with applicable law and
the Company’s Insider Trading Policy, unless otherwise determined by the Company
in its sole discretion, the Company’s or its subsidiary’s tax and/or social
insurance withholding obligations applicable to the Participant arising on any
Settlement Date (the “RSU Tax Withholding Obligations”) shall be satisfied
through the assignment by the Participant of the proceeds of a sale of a number
of whole shares (the “Tax Settlement Shares”) having a Fair Market Value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of RSU Tax Withholding
Obligations determined by the applicable minimum statutory withholding rates. By
signing the Grant Notice, the Participant hereby irrevocably authorizes and
instructs the Company, or any broker approved by the Company, without any
further action required by the Participant, to sell on behalf of the Participant
(a “Tax Settlement Sale”), on the Settlement Date or as soon thereafter as is
practicable (at a price equal to the Fair Market Value at the time of such
sale), a sufficient number of Tax Settlement Shares to generate sufficient
proceeds (net of any brokerage fees or similar fees or commissions of the
broker) to cover the RSU Tax Withholding Obligations (the “Tax Withholding
Proceeds”). The Participant, by signing the Grant Notice, hereby irrevocably
assigns to the Company, without any further action required by the Participant,
any Tax Withholding Proceeds and hereby authorizes and instructs any broker in
possession of the Tax Withholding Proceeds for the Participant’s account to
distribute the Tax Withholding Proceeds to the Company. The Participant hereby
expressly acknowledges and agrees that the aforementioned authorizations,
instructions and assignments are made as of the Date of Grant, are irrevocable
by the Participant and that the Participant shall take reasonable efforts
requested by the Company or any broker to satisfy any additional requirements of
the Company or broker to accomplish a Tax Settlement Sale, including, but not
limited to, entering into any additional plan, instruction or contract to sell
the shares that complies with the requirements of Rule 10b5-1(c)(1)(i)(A) under
the Securities Exchange Act of 1934, as amended, in the form provided by the
Company or a broker selected by the Company and delivering to the Company or the
broker any additional instructions, authorizations or assignments the broker or
the Company may reasonably request. Notwithstanding the foregoing, the Company
in its sole discretion, may require the Participant to pay by check the RSU Tax
Withholding Obligations by delivering a check for the full amount of the
required tax withholding to the Company (or the Company’s plan administrator, as
determined by the Company) on or before the third business day following the
Settlement Date. In the event that the Participant fails to meet any of its
above obligations with respect to RSU Tax Withholding Obligation, the Company is
hereby authorized at its discretion, to satisfy



--------------------------------------------------------------------------------

the RSU Tax Withholding Obligations through any other means authorized by this
Section 7, including by effecting a sale of some or all of the shares being
acquired upon settlement of the Award, withholding from payroll and any other
amounts payable to the Participant or by withholding shares in accordance with
Section 7.3.

7.3 Withholding in Shares. The Company may, in its discretion, require the
Participant to satisfy all or any portion of the RSU Tax Withholding Obligations
by withholding from the shares of Stock otherwise deliverable to the Participant
in settlement of the Award a number of whole shares of Stock having a Fair
Market Value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such RSU Tax
Withholding Obligations determined by the applicable minimum statutory
withholding rates.

7.4 Adverse Consequences. Any adverse consequences to the Participant resulting
from the procedures permitted under any part of this Section 7, including,
without limitation, tax consequences, shall be the sole responsibility of the
Participant.

8. Effect of Change in Control on Award.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror” ), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely capital stock of the Acquiror, the Board may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of capital stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. In the event the Acquiror elects not to assume, continue
or substitute for the outstanding Units in connection with a Change in Control,
the vesting of the Units shall be accelerated in full and the total Number of
Restricted Stock Units subject to the Award shall be deemed Vested Units
effective as of the date of the Change in Control, and the Award shall be
settled in full in accordance with Section 6 immediately prior to the Change in
Control, provided that the Participant’s Service has not terminated prior to
such date. The vesting of Units and settlement of the Award that was permissible
solely by reason of this Section shall be conditioned upon the consummation of
the Change in Control.

9. Adjustment for Changes in Capital Structure.

In the event of any transaction described in Section 4.2 of the Plan, the terms
of the Restricted Stock Units shall be adjusted as set forth in Section 4.2 of
the Plan.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the



--------------------------------------------------------------------------------

Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such certificate is issued. If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between the Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or interfere in any way with any right of
the Company Group to terminate the Participant’s Service as a Director, an
Employee or a Consultant, as the case may be, at any time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

12. Miscellaneous Provisions.

12.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

12.2 Termination or Amendment. The Board may terminate or amend the Plan or the
Award at any time; provided, however, that no such termination or amendment may
adversely affect the Award without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.

12.3 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

12.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant



--------------------------------------------------------------------------------

Notice to the Company or to such third party involved in administering the Plan
as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.4(a).

12.5 Integrated Agreement. The Grant Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Company with respect to such subject matter other
than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Grant Notice and the
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

12.6 Applicable Law. This Agreement shall be governed by the laws of the State
of Texas as such laws are applied to agreements between Texas residents entered
into and to be performed entirely within the State of Texas.

12.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

12.8 No Future Entitlement. By execution of this Restricted Stock Units
Agreement, you acknowledge and agree that: (i) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) the
grant of your Restricted Stock Units is a one-time benefit which does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or compensation in lieu of Restricted Stock Units; (iii) all
determinations with respect to any such future grants, including, but not
limited to, the times when Restricted Stock Units shall be granted, the maximum
number of Units or shares subject to each Restricted Stock Units and the
Restricted Stock Units price, will be at the sole discretion of the Company;
(iv) participation in the Plan is voluntary; (v) the value of your Restricted
Stock Units is outside the scope of your employment contract; (vi) the value of
your Restricted Stock Units is not part of normal or expected compensation for
purposes of calculating any severance, resignation,



--------------------------------------------------------------------------------

redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vii) the vesting of any Restricted
Stock Units ceases upon termination of employment with the Company and/or
Affiliate of the Company or transfer of employment from the Company and/or
Affiliate of the Company, or other cessation of eligibility for any reason,
except as may otherwise be explicitly provided in the Plan document or this
Restricted Stock Units Agreement; (viii) if the underlying stock does not
increase in value, your Restricted Stock Units will have no value, nor does the
Company guarantee any future value; (ix) no claim or entitlement to compensation
or damages arises if your Restricted Stock Units do not increase in value and
you irrevocably release the Company and its Affiliates from any such claim that
does arise; (x) the Company and its Affiliates are not responsible for your
legal compliance requirements relating to the exercise of your Restricted Stock
Units and your subsequent ownership and possible sale of Units, including but
not limited to, tax reporting, the exchange of local currency into U.S. dollars,
the transfer of funds to the U.S., and the opening and using of a U.S. brokerage
account; (xi) nor is the Company or its Affiliates responsible for the
consequences of any fluctuations of the exchange rate between your local
currency and the U.S. dollar; and (xii) your eligibility to participate in the
Plan ceases upon termination of employment for any reason.

12.9 Personal Data. For the exclusive purpose of implementing, administering and
managing your Restricted Stock Units, you, by execution this Restricted Stock
Units Agreement, consent to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company, its parent, its subsidiaries, its affiliates and its third party
vendors. You understand that personal data (including but not limited to, name,
home address, telephone number, employee number, employment status, tax
identification number, job and payroll location, data for tax withholding
purposes and shares of Units or stocks awarded, cancelled, exercised, vested and
unvested) may be transferred to third parties assisting in the implementation,
administration and management of your Restricted Stock Units and you expressly
authorize such transfer as well as the retention, use and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage your Restricted Stock Units. You understand that you may,
at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s legal department representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
accept Restricted Stock Units under the Plan.

12.10 Parties to This Restricted Stock Units Agreement. This Restricted Stock
Units Agreement is between you and the Company. Your local employer is not a
party to this Restricted Stock Units Agreement.

12.11 Execution of Notice. Execution of the Grant Notice shall have the same
binding effect as execution of this Restricted Stock Units Agreement. Execution
of the Grant Notice shall fully bind you to all of the terms and conditions set
forth in the Plan and this Restricted Stock Units Agreement.



--------------------------------------------------------------------------------

SigmaTel, Inc.

RESTRICTED STOCK UNITS AGREEMENT

(For employees in China)

SigmaTel, Inc. has granted to the individual (the “Participant”) named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an award (the
“Award”) of Restricted Stock Units (the “Units”) upon the terms and conditions
set forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”), as
amended to the Date of Grant. The provisions of the Plan are incorporated into
this Agreement by this reference. By signing the Grant Notice, the Participant:
(a) represents that the Participant has read and is familiar with the terms and
conditions of the Grant Notice, the Plan and this Agreement, (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, the Plan
and this Agreement, (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under the
Grant Notice, the Plan or this Agreement, and (d) acknowledges receipt of a copy
of the Grant Notice, the Plan and this Agreement.

1. Definitions and Construction.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Board. All determinations by the Board shall be final
and binding upon all persons having an interest in the Award.

3. The Award.

3.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 9. Each
Unit represents a right to receive on a date determined in accordance with the
Grant Notice and this Agreement one (1) share of Stock, subject to Section 6.

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax and social insurance withholding, if
any) as a condition to receiving the Units or shares of Stock issued upon



--------------------------------------------------------------------------------

settlement of the Units, the consideration for which shall be current and/or
future services to be rendered to the Company (or a Parent Corporation or
Subsidiary Corporation) or for its benefit. Notwithstanding the foregoing, if
required by applicable local law, the Participant shall furnish consideration in
the form of cash or services rendered to a Company (or any Parent Corporation or
Subsidiary Corporation) or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units

4. Vesting of Units.

The Units shall vest and become Vested Units as provided in the Grant Notice.

5. Company Reacquisition Right.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefore.

6. Settlement of the Award.

6.1 Issuance of Shares of Stock. Subject to the provisions of Section 6.3 and
except as otherwise provided below, on the Settlement Date, the Company shall
issue directly to a brokerage account in the Participant’s name the number of
shares of Stock subject to the Unit.

6.2 Mandatory Sale of Shares. By signing the Grant Notice, the Participant
hereby irrevocably authorizes and instructs the Company, or any broker approved
by the Company, without any further action required by the Participant, to sell
on behalf of the Participant on the Settlement Date or as soon thereafter as is
practicable (at a price equal to the market price at the time of such sale), all
of Participant’s Stock and to remit the proceeds of such sale (minus tax
withholding and brokerage fees, if any) in cash to the Participant. The
Participant hereby expressly acknowledges and agrees that the aforementioned
authorizations, instructions and assignments are made as of the Date of Grant,
are irrevocable by the Participant and that the Participant shall take
reasonable efforts requested by the Company or any broker to satisfy any
additional requirements of the Company or broker to accomplish a sale of his or
her Stock, including, but not limited to, entering into any additional plan,
instruction or contract to sell the shares that complies with the requirements
of Rule 10b5-1(c)(1)(i)(A) under the Securities Exchange Act of 1934, as
amended, in the form provided by the Company or a broker selected by the Company
and delivering to the Company or the broker any additional instructions,
authorizations or assignments the broker or the Company may reasonably request.
Notwithstanding the foregoing, the Company in its sole discretion, may require
the Participant to pay by check the tax withholding obligations by delivering a
check for the full amount of the required tax withholding to the Company (or the
Company’s plan administrator, as determined by the Company) on or before the
third business day following the Settlement Date.

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation



--------------------------------------------------------------------------------

of any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Award, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.

6.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. Tax Withholding.

7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax and/or social insurance withholding
obligations of the Company or its subsidiary, if any, which arise in connection
with the Award or the issuance of shares of Stock in settlement thereof.

7.2 Adverse Consequences. Any adverse consequences to the Participant resulting
from the procedures permitted under any part of this Section 7, including,
without limitation, tax consequences, shall be the sole responsibility of the
Participant.

8. Effect of Change in Control on Award.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror” ), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely capital stock of the Acquiror, the Board may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of capital stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. In the event the Acquiror elects not to assume, continue
or substitute for the outstanding Units in connection with a Change in Control,
the vesting of the Units shall be accelerated in full and the total Number of
Restricted Stock Units subject to the Award shall be deemed Vested Units
effective as of the date of the Change in Control, and the Award shall be
settled in full in accordance with Section 6 immediately prior to the Change in
Control, provided that the Participant’s Service has not terminated prior to
such date. The vesting of Units and settlement of the Award that was permissible
solely by reason of this Section shall be conditioned upon the consummation of
the Change in Control.



--------------------------------------------------------------------------------

9. Adjustment for Changes in Capital Structure.

In the event of any transaction described in Section 4.2 of the Plan, the terms
of the Restricted Stock Units shall be adjusted as set forth in Section 4.2 of
the Plan.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued. If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
the Company and the Participant, the Participant’s employment is “at will” and
is for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of the Company or interfere in
any way with any right of the Company Group to terminate the Participant’s
Service as a Director, an Employee or a Consultant, as the case may be, at any
time.

11. Miscellaneous Provisions.

11.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

11.2 Termination or Amendment. The Board may terminate or amend the Plan or the
Award at any time; provided, however, that no such termination or amendment may
adversely affect the Award without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.

11.3 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

11.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,



--------------------------------------------------------------------------------

provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 11.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 11.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 11.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 11.4(a).

11.5 Integrated Agreement. The Grant Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Company with respect to such subject matter other
than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Grant Notice and the
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

11.6 Applicable Law. This Agreement shall be governed by the laws of the State
of Texas as such laws are applied to agreements between Texas residents entered
into and to be performed entirely within the State of Texas.



--------------------------------------------------------------------------------

11.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

11.8 No Future Entitlement. By execution of this Restricted Stock Units
Agreement, you acknowledge and agree that: (i) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) the
grant of your restricted stock units is a one-time benefit which does not create
any contractual or other right to receive future grants of restricted stock
units, or compensation in lieu of restricted stock units; (iii) all
determinations with respect to any such future grants, including, but not
limited to, the times when restricted stock units shall be granted, the maximum
number of Units or shares subject to each restricted stock units and the
restricted stock units price, will be at the sole discretion of the Company;
(iv) participation in the Plan is voluntary; (v) the value of your restricted
stock units is outside the scope of your employment contract; (vi) the value of
your restricted stock units is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (vii) the vesting of any restricted stock units ceases upon
termination of employment with the Company and/or Affiliate of the Company or
transfer of employment from the Company and/or Affiliate of the Company, or
other cessation of eligibility for any reason, except as may otherwise be
explicitly provided in the Plan document or this Restricted Stock Units
Agreement; (viii) if the underlying stock does not increase in value, your
Restricted Stock Units will have no value, nor does the Company guarantee any
future value; (ix) no claim or entitlement to compensation or damages arises if
your Restricted Stock Units do not increase in value and you irrevocably release
the Company and its Affiliates from any such claim that does arise; (x) the
Company and its Affiliates are not responsible for your legal compliance
requirements relating to the exercise of your Restricted Stock Units and your
subsequent ownership and possible sale of Units, including but not limited to,
tax reporting, the exchange of local currency into U.S. dollars, the transfer of
funds to the U.S., and the opening and using of a U.S. brokerage account;
(xi) nor is the Company or its Affiliates responsible for the consequences of
any fluctuations of the exchange rate between your local currency and the U.S.
dollar; and (xii) your eligibility to participate in the Plan ceases upon
termination of employment for any reason.

11.9 Personal Data. For the exclusive purpose of implementing, administering and
managing your Restricted Stock Units, you, by execution this Restricted Stock
Units Agreement, consent to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company, its parent, its subsidiaries, its affiliates and its third party
vendors. You understand that personal data (including but not limited to, name,
home address, telephone number, employee number, employment status, tax
identification number, job and payroll location, data for tax withholding
purposes and shares of Units or stocks awarded, cancelled, exercised, vested and
unvested) may be transferred to third parties assisting in the implementation,
administration and management of your Restricted Stock Units and you expressly
authorize such transfer as well as the retention, use and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage your Restricted Stock Units. You understand that you may,
at any



--------------------------------------------------------------------------------

time, request a list with the names and addresses of any potential recipients of
the personal data, view data, request additional information about the storage
and processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s legal department representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to accept
Restricted Stock Units under the Plan.

11.10 Parties to This Restricted Stock Units Agreement. This Restricted Stock
Units Agreement is between you and the Company. Your local employer is not a
party to this Restricted Stock Units Agreement.

11.11 Execution of Notice. Execution of the Grant Notice shall have the same
binding effect as execution of this Restricted Stock Units Agreement. Execution
of the Grant Notice shall fully bind you to all of the terms and conditions set
forth in the Plan and this Restricted Stock Units Agreement.



--------------------------------------------------------------------------------

SIGMATEL, INC.

NOTICE OF GRANT OF OUTSIDE DIRECTOR STOCK OPTION

(Annual Option)

                                                  (the “Optionee”) has been
granted an option (the “Option”) to purchase certain shares of Stock of
SigmaTel, Inc. pursuant to the SigmaTel, Inc. 2003 Equity Incentive Plan (the
“Plan”), as follows:

 

Date of Option Grant:

       

Number of Option Shares:

   10,000

Exercise Price:

   $                            per share

Initial Vesting Date:

   The first anniversary of the Date of Option Grant.

Option Expiration Date:

   The tenth anniversary of the Date of Option Grant.

Tax Status of Option:

   Nonstatutory Stock Option

Vested Shares: Except as provided in the Plan and Stock Option Agreement, the
number of Vested Shares (disregarding any resulting fractional share) as of any
date is determined by multiplying the Number of Option Shares by the “Vested
Percentage” determined as of such date as follows:

 

          Vested Percentage     

Prior to Initial Vesting Date

   0 %   

On Initial Vesting Date, provided the Optionee’s Service has not terminated
prior to such date

   25 %   

Plus:

     

For each full year of the Optionee’s continuous Service from Initial Vesting
Date until the Vested Percentage equals 100%, an additional

   25 %

By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Plan and the Stock Option
Agreement, both of which are attached to and made a part of this document. The
Optionee acknowledges receipt of copies of the Plan and the Stock Option
Agreement, represents that the Optionee has read and is familiar with their
provisions, and hereby accepts the Option subject to all of their terms and
conditions.

 

SIGMATEL, INC.   OPTIONEE By:  

 

   

 

      Signature Its:  

 

   

 

      Date Address:   3815 South Capital of Texas Highway    

 

  Suite 300     Address   Austin, TX 78704    

 



--------------------------------------------------------------------------------

ATTACHMENTS:

   2003 Equity Incentive Plan, as amended to the Date of Option Grant; Stock
Option Agreement and Exercise Notice   



--------------------------------------------------------------------------------

SIGMATEL, INC.

STOCK OPTION AGREEMENT

SigmaTel, Inc. has granted to the individual (the “Optionee”) named in the
Notice of Grant of Stock Option (the “Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Notice and this Option Agreement. The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the SigmaTel,
Inc. 2003 Equity Incentive Plan (the “Plan”), as amended to the Date of Option
Grant, the provisions of which are incorporated herein by reference. By signing
the Notice, the Optionee: (a) represents that the Optionee has read and is
familiar with the terms and conditions of the Notice, the Plan and this Option
Agreement, including the Effect of Termination of Service set forth in
Section 7, (b) accepts the Option subject to all of the terms and conditions of
the Notice, the Plan and this Option Agreement, (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Notice, the Plan or this Option Agreement, and
(d) acknowledges receipt of a copy of the Notice, the Plan and this Option
Agreement.

1. Definitions and Construction.

(a) Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

(b) Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Tax Consequences.

(a) Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

(i) Incentive Stock Option. If the Notice so designates, this Option is intended
to be an Incentive Stock Option within the meaning of Section 422(b) of the
Code, but the Company does not represent or warrant that this Option qualifies
as such. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO OPTIONEE: If the
Option is exercised more than three (3) months after the date on which you cease
to be an Employee (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)



--------------------------------------------------------------------------------

(ii) Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

(b) ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Optionee under all stock option plans of
the Participating Company Group, including the Plan) becomes exercisable for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

3. Administration.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Exercise of the Option.

(a) Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Option Grant (or if later, the Optionee’s
Service commencement date) and prior to the termination of the Option (as
provided in Section 6) in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.

(b) Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this



--------------------------------------------------------------------------------

Option Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 6, accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

(c) Payment of Exercise Price.

(i) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.

(ii) Limitations on Forms of Consideration.

(A) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(B) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.

(d) Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the



--------------------------------------------------------------------------------

Option, (ii) the transfer, in whole or in part, of any shares acquired upon
exercise of the Option, (iii) the operation of any law or regulation providing
for the imputation of interest, or (iv) the lapsing of any restriction with
respect to any shares acquired upon exercise of the Option. The Company shall
have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Optionee.

(e) Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.

(f) Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

(g) Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. Nontransferability of the Option.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.



--------------------------------------------------------------------------------

6. Termination of the Option.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

 

7. Effect of Termination of Service.

(a) Option Exercisability.

(i) Disability. If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

(ii) Death. If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

(iii) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of three (3) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.



--------------------------------------------------------------------------------

8. Change in Control.

In the event of a Change in Control, the Acquiring Corporation may either assume
the Company’s rights and obligations under the Option or substitute for the
Option a substantially equivalent option for the Acquiring Corporation’s stock.
The Option shall terminate and cease to be outstanding effective as of the date
of the Change in Control to the extent that the Option is neither assumed or
substituted for by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control. Notwithstanding
the foregoing, shares acquired upon exercise of the Option prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of this Option Agreement except as otherwise provided herein.

9. Adjustments for Changes in Capital Structure.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

10. Rights as a Stockholder, Employee or Consultant.

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee’s Service
as an Employee or Consultant, as the case may be, at any time.



--------------------------------------------------------------------------------

11. Notice of Sales Upon Disqualifying Disposition.

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year after the date the Optionee exercises all or part of the Option or
within two (2) years after the Date of Option Grant and (b) provide the Company
with a description of the circumstances of such disposition. Until such time as
the Optionee disposes of such shares in a manner consistent with the provisions
of this Option Agreement, unless otherwise expressly authorized by the Company,
the Optionee shall hold all shares acquired pursuant to the Option in the
Optionee’s name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Option Grant. At any time during the one-year or two-year periods
set forth above, the Company may place a legend on any certificate representing
shares acquired pursuant to the Option requesting the transfer agent for the
Company’s stock to notify the Company of any such transfers. The obligation of
the Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

12. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions, and, if applicable, that the
shares were acquired upon exercise of an Incentive Stock Option on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.

13. Lock-Up Agreement.

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act.

14. Restrictions on Transfer of Shares.

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of



--------------------------------------------------------------------------------

law, in any manner which violates any of the provisions of this Option
Agreement, and any such attempted disposition shall be void. The Company shall
not be required (a) to transfer on its books any shares which will have been
transferred in violation of any of the provisions set forth in this Option
Agreement or (b) to treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares will
have been so transferred.

15. Miscellaneous Provisions.

(a) Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

(b) Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option, if designated an Incentive Stock Option in the Notice, to qualify as
an Incentive Stock Option. No amendment or addition to this Option Agreement
shall be effective unless in writing.

(c) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature on the Notice or
at such other address as such party may designate in writing from time to time
to the other party.

(d) Integrated Agreement. The Notice, this Option Agreement and the Plan
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice and the Option Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

(e) Applicable Law. This Option Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.

Counterparts. The Notice may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

SIGMATEL, INC.

NOTICE OF GRANT OF STOCK OPTION

(for international employees)

                            (the “Optionee”) has been granted an option (the
“Option”) to purchase certain shares of Stock of SigmaTel, Inc. pursuant to the
SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”), as follows:

 

Grant Number:

     

Date of Option Grant:

     

Number of Option Shares:

     

Exercise Price:

 

$                                                             

  per share

Initial Vesting Date:

     

Option Expiration Date:

  The date ten (10) years after the Date of Option Grant.

Tax Status of Option:

      Stock Option. (Enter “Incentive” or “Nonstatutory.” If blank, this  
Option will be a Nonstatutory Stock Option.)

Vested Shares: Except as provided in the Plan and Stock Option Agreement, the
number of Vested Shares (disregarding any resulting fractional share) as of any
date is determined by multiplying the Number of Option Shares by the “Vested
Ratio” determined as of such date as follows:

 

      Vested Ratio

Prior to Initial Vesting Date

   0

On Initial Vesting Date, provided the Optionee’s Service has not terminated
prior to such date

    1/4

Plus:

  

For each full month of the Optionee’s continuous Service from Initial Vesting
Date until the Vested Ratio equals  1/1, an additional

    1/48

By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Plan and the Stock Option
Agreement, both of which are attached to and made a part of this document. The
Optionee acknowledges receipt of copies of the Plan and the Stock Option
Agreement, represents that the Optionee has read and is familiar with their
provisions, and hereby accepts the Option subject to all of their terms and
conditions.

 

SIGMATEL, INC.   OPTIONEE By:  

 

 

 

  Phillip E. Pompa   Signature Its:   President & Chief Executive Officer  

 

    Date Address:   3815 South Capital of Texas Highway  

 

  Suite 300   Address   Austin, TX 78704  

 

 

   

 

 

 

ATTACHMENTS:

  2003 Equity Incentive Plan, as amended to the Date of Option Grant; Stock
Option Agreement and Exercise Notice



--------------------------------------------------------------------------------

SIGMATEL, INC.

STOCK OPTION AGREEMENT

(for international employees)

SigmaTel, Inc. has granted to the individual (the “Optionee”) named in the
Notice of Grant of Stock Option (the “Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Notice and this Option Agreement. The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the SigmaTel,
Inc. 2003 Equity Incentive Plan (the “Plan”), as amended to the Date of Option
Grant, the provisions of which are incorporated herein by reference. By signing
the Notice, the Optionee: (a) represents that the Optionee has read and is
familiar with the terms and conditions of the Notice, the Plan and this Option
Agreement, including the Effect of Termination of Service set forth in
Section 7, (b) accepts the Option subject to all of the terms and conditions of
the Notice, the Plan and this Option Agreement, (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Notice, the Plan or this Option Agreement, and
(d) acknowledges receipt of a copy of the Notice, the Plan and this Option
Agreement.

1. Definitions and Construction.

(a) Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

(b) Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Tax Consequences.

(a) Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

(i) Incentive Stock Option. If the Notice so designates, this Option is intended
to be an Incentive Stock Option within the meaning of Section 422(b) of the
Code, but the Company does not represent or warrant that this Option qualifies
as such. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO OPTIONEE: If the
Option is exercised more than three (3) months after the date on which you cease
to be an Employee (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)



--------------------------------------------------------------------------------

(ii) Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

(b) ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Optionee under all stock option plans of
the Participating Company Group, including the Plan) becomes exercisable for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

3. Administration.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Exercise of the Option.

(a) Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Option Grant (or if later, the Optionee’s
Service commencement date) and prior to the termination of the Option (as
provided in Section 6) in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.

(b) Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this



--------------------------------------------------------------------------------

Option Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 6, accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

(c) Payment of Exercise Price.

(i) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.

(ii) Limitations on Forms of Consideration.

(A) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(B) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.

(d) Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the



--------------------------------------------------------------------------------

Option, (ii) the transfer, in whole or in part, of any shares acquired upon
exercise of the Option, (iii) the operation of any law or regulation providing
for the imputation of interest, or (iv) the lapsing of any restriction with
respect to any shares acquired upon exercise of the Option. The Company shall
have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Optionee.

(e) Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.

(f) Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

(g) Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. Nontransferability of the Option.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.



--------------------------------------------------------------------------------

6. Termination of the Option.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

7. Effect of Termination of Service.

(a) Option Exercisability.

(i) Disability. If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

(ii) Death. If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

(iii) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of three (3) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.



--------------------------------------------------------------------------------

8. Change in Control.

In the event of a Change in Control, the Acquiring Corporation may either assume
the Company’s rights and obligations under the Option or substitute for the
Option a substantially equivalent option for the Acquiring Corporation’s stock.
The Option shall terminate and cease to be outstanding effective as of the date
of the Change in Control to the extent that the Option is neither assumed or
substituted for by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control. Notwithstanding
the foregoing, shares acquired upon exercise of the Option prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of this Option Agreement except as otherwise provided herein.

9. Adjustments for Changes in Capital Structure.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

10. Rights as a Stockholder, Employee or Consultant.

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee’s Service
as an Employee or Consultant, as the case may be, at any time.



--------------------------------------------------------------------------------

11. Notice of Sales Upon Disqualifying Disposition.

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year after the date the Optionee exercises all or part of the Option or
within two (2) years after the Date of Option Grant and (b) provide the Company
with a description of the circumstances of such disposition. Until such time as
the Optionee disposes of such shares in a manner consistent with the provisions
of this Option Agreement, unless otherwise expressly authorized by the Company,
the Optionee shall hold all shares acquired pursuant to the Option in the
Optionee’s name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Option Grant. At any time during the one-year or two-year periods
set forth above, the Company may place a legend on any certificate representing
shares acquired pursuant to the Option requesting the transfer agent for the
Company’s stock to notify the Company of any such transfers. The obligation of
the Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

12. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions, and, if applicable, that the
shares were acquired upon exercise of an Incentive Stock Option on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.

13. Lock-Up Agreement.

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act.

14. Restrictions on Transfer of Shares.

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of



--------------------------------------------------------------------------------

law, in any manner which violates any of the provisions of this Option
Agreement, and any such attempted disposition shall be void. The Company shall
not be required (a) to transfer on its books any shares which will have been
transferred in violation of any of the provisions set forth in this Option
Agreement or (b) to treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares will
have been so transferred.

15. Miscellaneous Provisions.

(a) Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

(b) Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option, if designated an Incentive Stock Option in the Notice, to qualify as
an Incentive Stock Option. No amendment or addition to this Option Agreement
shall be effective unless in writing.

(c) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature on the Notice or
at such other address as such party may designate in writing from time to time
to the other party.

(d) Integrated Agreement. The Notice, this Option Agreement and the Plan
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice and the Option Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

(e) Applicable Law. This Option Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.

(f) Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------

SIGMATEL, INC.

NOTICE OF GRANT OF STOCK OPTION

(for U.S. employees)

                            (the “Optionee”) has been granted an option (the
“Option”) to purchase certain shares of Stock of SigmaTel, Inc. pursuant to the
SigmaTel, Inc. 2003 Equity Incentive Plan (the “Plan”), as follows:

 

Grant Number:

     

Date of Option Grant:

     

Number of Option Shares:

     

Exercise Price:

 

$                            

  per share

Initial Vesting Date:

     

Option Expiration Date:

  The date seven (7) years after the Date of Option Grant.

Tax Status of Option:

      Stock Option. (Enter “Incentive” or “Nonstatutory.” If blank, this  
Option will be a Nonstatutory Stock Option.)

Vested Shares: Except as provided in the Plan and Stock Option Agreement, the
number of Vested Shares (disregarding any resulting fractional share) as of any
date is determined by multiplying the Number of Option Shares by the “Vested
Ratio” determined as of such date as follows:

 

     Vested Ratio

Prior to Initial Vesting Date

   0

On Initial Vesting Date, provided the Optionee’s Service has not terminated
prior to such date

    1/4

Plus:

  

For each full month of the Optionee’s continuous Service from Initial Vesting
Date until the Vested Ratio equals  1/1, an additional

    1/48

Acceptance: Unless you affirmatively refuse the offer of the Option, in writing,
within thirty (30) days of the date of this offer, you will be deemed to have
accepted the offer under the terms as provided above and agree that the Option
is governed by this Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are attached to and made a part of this
document. You will further be deemed to acknowledge receipt of copies of the
Plan and the Stock Option Agreement, and to represent that you have read and are
familiar with their provisions. Any affirmative actions taken by you or your
representative to achieve the benefits of this grant, including but not limited
to acknowledging the grant through the website of the firm administering the
Plan, shall constitute further evidence of your acceptance pursuant to this
provision.

 

SIGMATEL, INC. By:  

 

  Melissa Bixby   Vice President of Human Resources



--------------------------------------------------------------------------------

ATTACHMENTS:    2003 Equity Incentive Plan, as amended to the Date of Option
Grant; Stock Option Agreement and Exercise Notice



--------------------------------------------------------------------------------

SIGMATEL, INC.

STOCK OPTION AGREEMENT

(for U.S. employees)

SigmaTel, Inc. has granted to the individual (the “Optionee”) named in the
Notice of Grant of Stock Option (the “Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Notice and this Option Agreement. The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the SigmaTel,
Inc. 2003 Equity Incentive Plan (the “Plan”), as amended to the Date of Option
Grant, the provisions of which are incorporated herein by reference. By
accepting the Notice, the Optionee: (a) represents that the Optionee has read
and is familiar with the terms and conditions of the Notice, the Plan and this
Option Agreement, including the Effect of Termination of Service set forth in
Section 7, (b) accepts the Option subject to all of the terms and conditions of
the Notice, the Plan and this Option Agreement, (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Notice, the Plan or this Option Agreement, and
(d) acknowledges receipt of a copy of the Notice, the Plan and this Option
Agreement.

1. Definitions and Construction.

(a) Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

(b) Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Tax Consequences.

(a) Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

(i) Incentive Stock Option. If the Notice so designates, this Option is intended
to be an Incentive Stock Option within the meaning of Section 422(b) of the
Code, but the Company does not represent or warrant that this Option qualifies
as such. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO OPTIONEE: If the
Option is exercised more than three (3) months after the date on which you cease
to be an Employee (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)



--------------------------------------------------------------------------------

(ii) Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

(b) ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Optionee under all stock option plans of
the Participating Company Group, including the Plan) becomes exercisable for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

3. Administration.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Exercise of the Option.

(a) Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Option Grant (or if later, the Optionee’s
Service commencement date) and prior to the termination of the Option (as
provided in Section 6) in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.

(b) Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this



--------------------------------------------------------------------------------

Option Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 6, accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

(c) Payment of Exercise Price.

(i) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.

(ii) Limitations on Forms of Consideration.

(A) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(B) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.

(d) Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the



--------------------------------------------------------------------------------

Option, (ii) the transfer, in whole or in part, of any shares acquired upon
exercise of the Option, (iii) the operation of any law or regulation providing
for the imputation of interest, or (iv) the lapsing of any restriction with
respect to any shares acquired upon exercise of the Option. The Company shall
have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Optionee.

(e) Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.

(f) Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

(g) Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. Nontransferability of the Option.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.



--------------------------------------------------------------------------------

6. Termination of the Option.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

7. Effect of Termination of Service.

(a) Option Exercisability.

(i) Disability. If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

(ii) Death. If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

(iii) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of three (3) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.



--------------------------------------------------------------------------------

8. Change in Control.

In the event of a Change in Control, the Acquiring Corporation may either assume
the Company’s rights and obligations under the Option or substitute for the
Option a substantially equivalent option for the Acquiring Corporation’s stock.
The Option shall terminate and cease to be outstanding effective as of the date
of the Change in Control to the extent that the Option is neither assumed or
substituted for by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control. Notwithstanding
the foregoing, shares acquired upon exercise of the Option prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of this Option Agreement except as otherwise provided herein.

9. Adjustments for Changes in Capital Structure.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

10. Rights as a Stockholder, Employee or Consultant.

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee’s Service
as an Employee or Consultant, as the case may be, at any time.



--------------------------------------------------------------------------------

11. Notice of Sales Upon Disqualifying Disposition.

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year after the date the Optionee exercises all or part of the Option or
within two (2) years after the Date of Option Grant and (b) provide the Company
with a description of the circumstances of such disposition. Until such time as
the Optionee disposes of such shares in a manner consistent with the provisions
of this Option Agreement, unless otherwise expressly authorized by the Company,
the Optionee shall hold all shares acquired pursuant to the Option in the
Optionee’s name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Option Grant. At any time during the one-year or two-year periods
set forth above, the Company may place a legend on any certificate representing
shares acquired pursuant to the Option requesting the transfer agent for the
Company’s stock to notify the Company of any such transfers. The obligation of
the Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

12. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions, and, if applicable, that the
shares were acquired upon exercise of an Incentive Stock Option on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.

13. Lock-Up Agreement.

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act.

14. Restrictions on Transfer of Shares.

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of



--------------------------------------------------------------------------------

law, in any manner which violates any of the provisions of this Option
Agreement, and any such attempted disposition shall be void. The Company shall
not be required (a) to transfer on its books any shares which will have been
transferred in violation of any of the provisions set forth in this Option
Agreement or (b) to treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares will
have been so transferred.

15. Miscellaneous Provisions.

(a) Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

(b) Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option, if designated an Incentive Stock Option in the Notice, to qualify as
an Incentive Stock Option. No amendment or addition to this Option Agreement
shall be effective unless in writing.

(c) Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Optionee by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the Company’s headquarters, Attention: Human Resources, for notices to the
Company, and to the Optionee’s address on file with the Company, for notices to
the Optionee, or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Agreement, the Plan
prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Optionee electronically. In addition, the
Optionee may deliver electronically the Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Optionee acknowledges that the Optionee
has read Section 15.3(a) of this Agreement and consents to the electronic
delivery of the Plan documents and Notice, as described in Section 15.3(a). The
Optionee acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the



--------------------------------------------------------------------------------

Optionee by contacting the Company by telephone or in writing. The Optionee
further acknowledges that the Optionee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Optionee understands that the Optionee must provide the Company
or any designated third party administrator with a paper copy of any documents
if the attempted electronic delivery of such documents fails. The Optionee may
revoke his or her consent to the electronic delivery of documents described in
Section 15.3(a) or may change the electronic mail address to which such
documents are to be delivered (if Optionee has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Optionee understands that he or she is not required to consent to electronic
delivery of documents described in Section 15.3(a).

(d) Integrated Agreement. The Notice, this Option Agreement and the Plan
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice and the Option Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

(e) Applicable Law. This Option Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.



--------------------------------------------------------------------------------

SIGMATEL, INC.

STOCK OPTION AGREEMENT

(Executive Officer; Single Trigger)

SigmaTel, Inc. has granted to the individual (the “Optionee”) named in the
Notice of Grant of Stock Option (the “Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Notice and this Option Agreement. The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the SigmaTel,
Inc. 2003 Equity Incentive Plan (the “Plan”), as amended to the Date of Option
Grant, the provisions of which are incorporated herein by reference. By
accepting the Notice, the Optionee: (a) represents that the Optionee has read
and is familiar with the terms and conditions of the Notice, the Plan and this
Option Agreement, including the Effect of Termination of Service set forth in
Section 7, (b) accepts the Option subject to all of the terms and conditions of
the Notice, the Plan and this Option Agreement, (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Notice, the Plan or this Option Agreement, and
(d) acknowledges receipt of a copy of the Notice, the Plan and this Option
Agreement.

1. Definitions and Construction.

(a) Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

(b) Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Tax Consequences.

(a) Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

(i) Incentive Stock Option. If the Notice so designates, this Option is intended
to be an Incentive Stock Option within the meaning of Section 422(b) of the
Code, but the Company does not represent or warrant that this Option qualifies
as such. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO OPTIONEE: If the
Option is exercised more than three (3) months after the date on which you cease
to be an Employee (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)



--------------------------------------------------------------------------------

(ii) Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

(b) ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Optionee under all stock option plans of
the Participating Company Group, including the Plan) becomes exercisable for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

3. Administration.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Exercise of the Option.

(a) Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Option Grant (or if later, the Optionee’s
Service commencement date) and prior to the termination of the Option (as
provided in Section 6) in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.

(b) Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this



--------------------------------------------------------------------------------

Option Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 6, accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

(c) Payment of Exercise Price.

(i) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.

(ii) Limitations on Forms of Consideration.

(A) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(B) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.

(d) Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the



--------------------------------------------------------------------------------

Option, (ii) the transfer, in whole or in part, of any shares acquired upon
exercise of the Option, (iii) the operation of any law or regulation providing
for the imputation of interest, or (iv) the lapsing of any restriction with
respect to any shares acquired upon exercise of the Option. The Company shall
have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Optionee.

(e) Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.

(f) Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

(g) Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. Nontransferability of the Option.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.



--------------------------------------------------------------------------------

6. Termination of the Option.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

7. Effect of Termination of Service.

(a) Option Exercisability.

(i) Disability. If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

(ii) Death. If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

(iii) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of three (3) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.



--------------------------------------------------------------------------------

8. Change in Control.

Notwithstanding Section 12.2 of the Plan, in the event of a Change in Control,
any unexercisable or unvested portions of the Option held by Optionee whose
Service has not terminated prior to such date shall be immediately exercisable
and vested in full as of the date ten (10) days prior to the date of the Change
in Control. The exercise or vesting of the Option shall be conditioned upon the
consummation of the Change in Control. In addition, the Acquiring Corporation
may either assume the Company’s rights and obligations under outstanding Options
or substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock. If the Option is neither assumed or substituted
for by the Acquiring Corporation in connection with the Change in Control nor
exercised as of the date of the Change in Control, the Option shall terminate
and cease to be outstanding effective as of the date of the Change in Control.
Notwithstanding the foregoing, shares acquired upon exercise of the Option prior
to the Change in Control and any consideration received pursuant to the Change
in Control with respect to such shares shall continue to be subject to all
applicable provisions of this Option Agreement except as otherwise provided
herein. Further, if the corporation the stock of which is subject to the Option
immediately prior to an Ownership Change Event described in Section 12.1(a)(i)
constituting a Change in Control is the surviving or continuing corporation and
immediately after such Ownership Change Event less than fifty percent (50%) of
the total combined voting power of its voting stock is held by another
corporation or by other corporations that are members of an affiliated group
within the meaning of Section 1504(a) of the Code without regard to the
provisions of Section 1504(b) of the Code, the Option shall not terminate.

9. Adjustments for Changes in Capital Structure.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.



--------------------------------------------------------------------------------

10. Rights as a Stockholder, Employee or Consultant.

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee’s Service
as an Employee or Consultant, as the case may be, at any time.

11. Notice of Sales Upon Disqualifying Disposition.

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year after the date the Optionee exercises all or part of the Option or
within two (2) years after the Date of Option Grant and (b) provide the Company
with a description of the circumstances of such disposition. Until such time as
the Optionee disposes of such shares in a manner consistent with the provisions
of this Option Agreement, unless otherwise expressly authorized by the Company,
the Optionee shall hold all shares acquired pursuant to the Option in the
Optionee’s name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Option Grant. At any time during the one-year or two-year periods
set forth above, the Company may place a legend on any certificate representing
shares acquired pursuant to the Option requesting the transfer agent for the
Company’s stock to notify the Company of any such transfers. The obligation of
the Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

12. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions, and, if applicable, that the
shares were acquired upon exercise of an Incentive Stock Option on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.



--------------------------------------------------------------------------------

13. Lock-Up Agreement.

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act.

14. Restrictions on Transfer of Shares.

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Option Agreement, and any such attempted disposition shall be
void. The Company shall not be required (a) to transfer on its books any shares
which will have been transferred in violation of any of the provisions set forth
in this Option Agreement or (b) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares will have been so transferred.

15. Miscellaneous Provisions.

(a) Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

(b) Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option, if designated an Incentive Stock Option in the Notice, to qualify as
an Incentive Stock Option. No amendment or addition to this Option Agreement
shall be effective unless in writing.

(c) Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Optionee by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the Company’s headquarters, Attention: Human Resources, for notices to the
Company, and to the Optionee’s address on file with the Company, for notices to
the Optionee, or at such other address as such party may designate in writing
from time to time to the other party.



--------------------------------------------------------------------------------

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Agreement, the Plan
prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Optionee electronically. In addition, the
Optionee may deliver electronically the Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Optionee acknowledges that the Optionee
has read Section 15.3(a) of this Agreement and consents to the electronic
delivery of the Plan documents and Notice, as described in Section 15.3(a). The
Optionee acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Optionee by
contacting the Company by telephone or in writing. The Optionee further
acknowledges that the Optionee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Optionee understands that the Optionee must provide the Company
or any designated third party administrator with a paper copy of any documents
if the attempted electronic delivery of such documents fails. The Optionee may
revoke his or her consent to the electronic delivery of documents described in
Section 15.3(a) or may change the electronic mail address to which such
documents are to be delivered (if Optionee has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Optionee understands that he or she is not required to consent to electronic
delivery of documents described in Section 15.3(a).

(d) Integrated Agreement. The Notice, this Option Agreement and the Plan
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice and the Option Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

(e) Applicable Law. This Option Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.